Opinion by
Johnson, J.
I concur with Chief Justice Beatty and Mr. Justice Lewis as to the conclusions they attain in respect to the first point discussed in their opinion. I also concur in the construction they place on Sec. 246 of the Practice Act, and hold with them that the mortgagee *320of personal property is not limited to the remedy of judicial foreclosure for the purpose of subjecting the property to a sale for the satisfaction of the debt due.” I also concur in the reasoning and in the conclusion respecting the last point discussed in their opinion, concerning the delivery of personal property mortgaged. In relation to the other points, (excepting the one hereafter mentioned) as I do not deem them essential in determining this appeal, I express no opinion. I concur in the judgment on the one ground that the statement on motion for a new trial in the lower Court establishes beyond a question that the plaintiff Bryant ratified the acts of Drew in the matter of the sale of the mortgaged property to the defendant; and he is thereby concluded from questioning the regularity of the sale, so far as it can be affected by any matter in issue in this case.